INDEX TO FINANCIAL STATEMENT Eagle Rock Energy GP, L.P. Consolidated Balance Sheet: Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheet as of December31, 2008 3 Notes to Consolidated Balance Sheet 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Eagle Rock Energy GP, L.P. Houston, Texas We have audited the consolidated balance sheet of Eagle Rock Energy GP, L.P. and subsidiaries (the “Partnership) as of December31, 2008.This consolidated financial statement is the responsibility of the Partnership’s management.Our responsibility is to express an opinion on this consolidated financial statement based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement.The Partnership is not required to have, nor were we engaged to perform and audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated balance sheet presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated balance sheet presents fairly, in all material respects, the financial position of the Partnership as of December31, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE& TOUCHE LLP Houston, Texas April 3, 2 EAGLE ROCK ENERGY GP, L.P. CONSOLIDATED BALANCE SHEET AS OF DECEMBER31, 2008 ($ in thousands) December31, 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 17,916 Accounts receivable(1) 115,932 Risk management assets 76,769 Prepayments and other current assets 2,607 Total current assets 213,224 PROPERTY, PLANT AND EQUIPMENT—Net 1,357,609 INTANGIBLE ASSETS—Net 154,206 RISK MANAGEMENT ASSETS 32,451 OTHER ASSETS 15,571 TOTAL $ 1,773,061 LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 116,578 Due to affiliate 4,473 Accrued liabilities 19,565 Income taxes payable 1,559 Risk management liabilities 13,763 Total current liabilities 155,938 LONG-TERM DEBT 799,383 ASSET RETIREMENT OBLIGATIONS 19,872 DEFERRED TAX LIABILITY 42,349 RISK MANAGEMENT LIABILITIES 26,182 OTHER LONG TERM LIABILITIES 1,622 MINORITY INTEREST 731,429 COMMITMENTS AND CONTINGENCIES (Note 13) MEMBERS’ DEFICIT(2) (3,714 ) TOTAL $ 1,773,061 (1) Net of allowance for bad debt of (2) 844,551 units were issued and outstanding as of December 31, 2008. See notes to consolidated balance sheet. 3 EAGLE ROCK ENERGY GP, L.P. NOTESTO CONSOLIDATED BALANCE SHEET AS OF DECEMBER31, 2008 NOTE1.ORGANIZATION AND DESCRIPTION OF BUSINESS Organization – Eagle Rock Energy GP, L.P. (the “Partnership”) is a Delaware limited partnership, which was formed on May 25, 2006 to be the general partner of Eagle Rock Energy Partners, L.P. and subsidiaries (“Eagle Rock Energy”).The Partnership initially was capitalized for the sole purpose of forming and capitalizing Eagle Rock Energy.The Partnership invested $20 in Eagle Rock Energy in exchange for a 2% general partner interest in Eagle Rock Energy.The ownership interest in the Partnership at December 31, 2008, are comprised of a 001% general partner interest held by Eagle Rock Energy G&P, LLC (the “General Partner”) and 99.999% limited partner interest held by Eagle Rock Holdings, L.P. (“Holdings”).Eagle Rock Energy completed its initial public offering on October 24, 2006. As of December 31, 2008, the Partnership owns a 1.09% general partner interest in Eagle Rock Energy, as well as incentive distribution rights, the ownership of which entitles the Partnership to receive incentive distributions if the amount that Eagle Rock Energy distributes with respect to any quarter exceeds levels specified in the Eagle Rock Energy agreement of limited partnership.Eagle Rock Energy is a publicly traded Delaware limited partnership, formed in 2006 and engaged in various aspects of the energy industry. Description of Business—Eagle Rock Energy is a growth-oriented limited partnership engaged in the business of gathering, compressing, treating, processing, transporting and selling natural gas, fractionating and transporting natural gas liquids, or NGLs, which Eagle Rock Energy calls its “Midstream” business; the business of acquiring, developing and producing interests in oil and natural gas properties, which Eagle Rock Energy calls its “Upstream” business; and the business of acquiring and managing fee minerals and royalty interests, which Eagle Rock Energy calls its “Minerals” business. Eagle Rock Energy’s natural gas pipelines gather natural gas from designated points near producing wells and transport these volumes to third-party pipelines, Eagle Rock Energy’s gas processing plants, utilities and industrial consumers. Natural gas transported to Eagle Rock Energy’s gas processing plants, either on Eagle Rock Energy’s pipelines or third party pipelines, is treated to remove contaminants and conditioned or processed into marketable natural gas and natural gas liquids. Eagle Rock Energy conducts its midstream operations within Louisiana and three geographic areas of Texas.
